Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 12 withdrawn 
Claims 1-11 pending and elected 

Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on 12/20/2021 is acknowledged.  The traversal is arguments are based on two points; solid solution and method versus product features. 
This is not found persuasive because of the following: 
The applicant argued regarding solid solution, on the ground that a sponge-like filling consist with platinum alloy is placed in a container/bottle for hydrogen gas. 
However, the claims nor the specification discloses the forming of a platinum alloyed in a sponge-like structure, nor the process of storing hydrogen gas.
The applicant argued regarding the method and product features, on the ground that the current process is performed without the use of electrical current or external driving forces to form a net-like metal layer. 
However, the claims as filed do not exclude the use of electrical current nor the use of external driving forces. Additionally, the claims as filed do not disclose the forming of net like structure as a resulting of the currently claimed steps and the currently claimed ingredients. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “freshly/fresh”, “slightly ” in claims 1 and 9 are a relative term which renders the claim indefinite. The terms “freshly/fresh”, “slightly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As it is unclear how “freshly/fresh”, or “slightly” of the dispersion/solution can be, as there is no standard process for measuring the “fleshly/fresh” or “slightly” of a dispersion/solution.

Claim 1 state “room temperature andj) the curing is” is unclear statement. For the sake of expedite prosecution the examiner interprets this as “room temperature and j) the curing is”.

Claim 1 state “wherein reaction conditions are stored in a solid solution”, as it is not cleared what are the “reaction conditions” and how are they “stored” in this “solid solution”. Although, the applicant stated in the “response to the election” and argued that an example of a 
For the sake of expedite prosecution the examiner interprets the formed base layer or formed electrotechnical thin layer in the claimed dispersion would function as “solid solution” for storing any “reaction conditions”, as claimed.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 state “wherein the at least one further base layer applied is a layer comprising”, is unclear statement. As it does not elaborate if there is an additional base layer to the original base layer, or the original base layer is further comprising additional materials.
However, after reviewing specification [0027] the examiner for the sake of expedite prosecution interprets this as “wherein that at least one base layer applied is a layer further comprising”, having the base layer include further materials.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (PG Pub 2006/0159838 A1).
Consider Claim 1, Kowalski teaches the process of forming printable electronic features (electro-technical thin layer) by applying ink onto a substrate surface (abstract), substrates such as flexible substrate and/or paper [0018]. Kowalski teaches the process of forming electronic ink using particles of metallic and non-metallic (including electrically conductive inorganic agglomerates [0039] and electrically semiconductive inorganic agglomerates [0041]), liquid vehicle, and reducing agent [0035], where the powder used prior to mixing into ink paste are in agglomerated form. Kowalski teaches the used particles include particles such as silica/glass particles [0040], semiconductor inorganic particles [0041], conductive inorganic particles [0039], carbon particles such as graphite, carbon black, conductive carbon nanotubes [0032]. Kowalski teaches the use of liquid vehicle such as water [0073], thus forming freshly produced aqueous dispersion/suspension. Kowalski teaches the use of reducing agent/reagent [0088], forming a reactive mixture. Kowalski teaches the adjusting of reactive pH [0227]. Kowalski teaches the curing at room temperature [0119]. Kowalski teaches forming of layers using ink-jet printing 
Kowalski does not teach the curing is accelerated by contacting at least one reagent.
However, Kowalski teaches the process of adjusting the pH prior to UV radiation of the applied layer onto a substrate [0227], where the UV is use to cure the ink having photoreactive reagent [0130]. Therefore, it will be obvious for skilled person in the art that the adjusting of the UV irradiation dose to curing and to control the reaction speed/rate and accelerating the curing process of photoreactive reagent, to enhance the curing process of the applied layer prior to applying the second layer, with reasonable expectation of success. 
Kowalski does not teach the obtained base layer being oxidative/reductive layer as a solid solution for storing reaction condition.
However, the prior art of Kowalski teaches each and every process step and limitation of the applicant’s claims, including the “list of steps of: forming the claimed dispersion, the process of printing the dispersion, and the process of curing the dispersion”. Since the “obtained base layer being oxidative/reductive layer as a solid solution for storing reaction condition” by the applicant’s claimed process is simply a “list of steps of: forming the claimed dispersion, the process of printing the dispersion, and the process of curing the dispersion”, and the prior art of Kowalski teaches the claimed process steps. The process of the prior art of Kowalski would have inherently produced “obtained base layer being oxidative/reductive layer as a solid solution for storing reaction condition” unless essential process steps and/or limitations are missing from the applicant’s claims. 
Consider Claim 3, Kowalski teaches the base layer is formed using dried agglomerated particles made of chain–forming element such as boron/boride, aluminum/alumina, and silicon/silica particles [0039].
Consider Claim 4, Kowalski teaches the dispersion contain silica powder (as free-flowing mixture/solution) [0039], and metal precursor compound/salt such as aluminum and iron [0060] – [0062]. Kowalski teaches the process of adjusting the pH prior to UV radiation of the applied layer onto a substrate [0227].
Consider Claim 5, Kowalski teaches the curing is being performed using UV radiation [0112], [0114].
Consider Claim 6, Kowalski teaches the printing of the dispersion ink in a discrete pattern forming base layer [0105], and the curing of the base layer [0112], [0114]. Kowalski teaches the curing is conducted at room temperature (less than 100°C) [0119], where the dispersion ink include the pH agent for accelerating the curing process [0227], where the dispersion ink is formed using dried agglomerated powder such as carbides powder [0039], graphite powder, carbon nanotube powder and black powder (as amorphous carbon) [0043] in an aqueous solution using water [0073], and using a microscale metal powder base–soluble metal such as alumina [0039], and adjusting pH to about 7 [0227], where it will be obvious to adjust 
Although Kowalski does not teach the amount of amorphous carbon in the aqueous suspension, it would be obvious for skilled person in the art to have graphite powder and carbon black powder (as amorphous carbon) and carbon nanotube powder with equal amounts within the aqueous solution, leading to having carbon black powder/amorphous carbon with up to 33%, to provide with desired conductivity. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 7
Consider Claim 8, Kowalski teaches the base layer to comprise graphite [0043], silicon (silica), aluminium (alumina) and iron (such as FeTi) [0039], as the Kowalski teaches all of these material individually a tool be obvious for skilled person in the art to select those materials listed in the reference as a combination. Kowalski teaches adjusting pH to about 7 [0227], where it will be obvious to adjust the pH to above than 7 to provide a reductive conditions for using reductive agent [0088], where the base layer is provided in the form of basic reductive layer.
Consider Claim 10, Kowalski teaches the applied layer (base layer or additional metal layer) to have thickness of about 1-20 micron, applied with speed of 700 meter per 60 second [0110], leading to about 11 seconds per 1 micron (for 20 micron thickness), or 30 second per 2.8 micron. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 11, Kowalski teaches additional conductive electro technical thin layers forming multiple layer circuit [0144], including depositing and curing of a first additional layer, depositing and curing of a second additional layer. Kowalski teaches the inkjet printing of metal layer as an electrode on to the existing layers [0147], [0151], where the electrical element are used for interconnecting (exposed for connecting) [0152], therefore, it would have been obvious for skilled person in the art to modify Kowalski’s process to print the electrode layer onto the exposed metal layer, to provide with a better connection between layers, with reasonable expectation of success. 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (PG Pub 2006/0159838 A1), in further view of Hekmatshooartabari (PG Pub 2015/0075598 A1).
Consider Claims 2 and 9, Kowalski teaches the process of forming additional conductive electro technical thin layers such as multiple layer circuit [0144]. 
Kowalski does not teach the forming of PV layer from the base layer, or the formed additional layer is made using acidic copper sulfate solution.
However, Hekmatshooartabari is in the process of forming integrated circuit [0026] such as photovoltaic device [0026], teaches the forming of plated metal using copper sulfate solution that is acidic (hydrochloric acid) containing metallic components, reducing agent at room temperature [0054].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Kowalski with Hekmatshooartabari to deposit additional layer using acidic copper sulfate solution for forming a photovoltaic layer, to form metal contact without damaging the material structure of the device with a desired adhesion property of the metal contact to the structure [0054].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718